Citation Nr: 0701169	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  96-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for folliculitis, pilar 
cyst, and left intertrigo.  

2.  Entitlement to service connection for constant flu like 
symptoms due to an undiagnosed illness.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
hearing loss.

4.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
osteochondritis of the left ankle.

5.  Entitlement to an increased initial rating for 
acrochordons, left back on the posterior axillary line and 
also one to the left of the left orbit, currently rated as 
noncompensable.  

6.  Entitlement to a 10 percent rating for multiple, 
noncompensable service-connected disabilities prior to 
January 5, 1994.  


7.  Entitlement to service connection for disorientation due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1983 
and from January to June 1991.  He served in southwest Asia 
from January 22, 1991, to May 17, 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In a June 1998 decision, the Board denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Claims for Veterans Appeals.

A Joint Motion to Remand the Board's Decision and Stay 
Further Proceedings was filed in October 1998.  An October 
1998 Court Order granted the joint motion and vacated the 
Board decision.  In March 1999, the Board remanded the case 
for further development.  Subsequent to the Board's remand, a 
May 2002 rating decision granted service connection for 
acrochordons of the left back, adult acne of the upper back 
and scars of the chin and right knee.  The veteran has 
appealed the initial rating of that disorder.  The Board 
remanded the case again in November 2002.  The veteran 
perfected an appeal with respect to the additional issues 
listed on the title page which were denied by the RO in May 
and June 2002.  In a July 2005 rating decision, the RO 
granted service connection for two claims previously on 
appeal, including service connection for undiagnosed illness 
manifested by chronic joint pain and by fatigue, and also 
granted a total rating due to unemployability.  In August 
2006, service connection was granted for tinnitus.  The case 
has been returned to the Board for further appellate action.  
All of the issues on appeal have been consolidated into this 
appeal.  

The of entitlement to service connection for disorientation 
due to an undiagnosed illness is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran currently has folliculitis, pilar cyst, or left 
intertrigo that is related to service.  

2.  There is no objective evidence perceptible to an 
examining physician which would tend to indicate that the 
veteran currently suffers from manifestations of an 
undiagnosed condition involving flu like symptoms.

3.  In October 1995, the RO declined to reopen a claim for 
service connection for bilateral hearing loss which had 
previously been denied in an August 1994 rating decision.  
The veteran was notified of the October 1995 decision and his 
appellate rights and he did not appeal.

4.  Evidence received since the October 1995 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral hearing loss.

5.  In October 1995, the RO declined to reopen a claim for 
service connection for a left ankle disability, 
osteochondritis dissecans, which had previously been denied 
in a January 1985 Board decision.  The veteran was notified 
of the October 1995 rating decision and his appellate rights 
and he did not appeal.

6.  Evidence received since the October 1995 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a left ankle disability, osteochondritis.  

7.  There is no competent medical evidence of record that 
shows any findings associated with the veteran's service-
connected acrochordons, left back on the posterior axillary 
line and also one to the left of the left orbit, including no 
scar or eczema type symptoms, that would support a 
compensable evaluation under the applicable diagnostic codes 
for rating skin disabilities or impairment of function.  

8.  Prior to January 5, 1994, the veteran's only service-
connected disability is history of duodenal ulcer, rated as 
noncompensable.  

CONCLUSIONS OF LAW

1.  Folliculitis, pilar cyst, and left intertrigo was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  A disability manifested by flu like symptoms was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service as a result of an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.303, 
3.317 (2006).

3.  The October 1995 rating decision denying the veteran's 
request to reopen a claim for service connection for hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence submitted since the October 1995 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for hearing loss have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

5.  The October 1995 rating decision denying the veteran's 
request to reopen a claim for service connection for left 
ankle disability, osteochondritis, is final.  38 U.S.C.A. § 
7105 (West 2002).

6.  Evidence submitted since the October 1995 rating decision 
is not new and material; thus, the requirements to reopen the 
claim of service connection for left ankle disability, 
osteochondritis dissecans, have not been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

7.  The schedular criteria for a compensable evaluation for 
service-connected acrochordons, left back on the posterior 
axillary line and also one to the left of the left orbit, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic 
Code 7819 (2001 & 2006).

8.  Entitlement to a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 is not warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); Sabonis v Brown, 6 
Vet. App. 426, 430 (1994); 38 C.F.R. § 3.324 .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran 
filed his initial claims that gave rise to this appeal prior 
to the passage of the VCAA in November 2000.  He filed the 
other claims thereafter, and they were denied in May 2002 and 
June 2002.  He was notified of the VCAA duties to assist, 
most recently by a letter dated in April 2006.  In that 
letter, the veteran was also informed as to the criteria for 
reopening his final claims for hearing loss and 
osteochondritis of the left ankle consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The veteran was informed 
as to the rating criteria and effective dates of ratings 
consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  As the Board concludes below that 
the preponderance of the evidence is against the claims, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.  The veteran's service medical records and 
all identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Social Security records have been obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.

II.  Service Connection Claims 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases 
such as sensorineural hearing loss and arthritis may be 
established based upon a legal "presumption" by showing that 
the disease manifested to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

A congenital or developmental defect is not a disability for 
which service connection may be granted.  38 C.F.R. § 
3.303(c) (2006).

Service connection for folliculitis, pilar cyst, and left 
intertrigo

The veteran's service medical records for his first period of 
service, do not show complaints, diagnosis or treatment for 
folliculitis, pilar cyst, and left intertrigo.  In March 
1981, it was noted that the veteran had no skin rash, but did 
have acne.  The separation physical examination for that 
period of service is not of record.  During the veteran's 
second period of service, no reference to any skin disorder 
was noted, and the separation physical examination is silent 
for any evidence of skin pathology. 

Private treatment records and the employment records 
submitted by the veteran are void of findings indicative of 
these skin disorders.  During a September 1997 VA dermatology 
examination, an epidermal cyst of the scalp, skin tags in the 
axilla and neck, a folloicular cyst of the left eyelid, and 
intertrigo with folliculitis of the groin were diagnosed.  
There was no opinion as to the etiology of these disorders.  
The conditions were noted in a June 2001 VA examination.  The 
examiner at that time noted the conditions but did not opine 
that they were related to service.  Specifically, the 
examiner stated that he reviewed the claims folder and noted 
acne as being first noted in service in 1981.  He commented 
that it was not present on the induction physical 
examination, but was still present as acne on the back in 
2001.  It was noted that a battery exploded to the left of 
the veteran's head in Desert Storm, and that he received 
abrasions to the skin in separate unrelated incidents on 
several occasions.  The examiner diagnosed acrochordons 
(which is service connected), acne and multiple scars.  As to 
a pilar cyst, the examiner opined that there is no known 
cause of such a cyst and he seemed to indicate there were no 
residuals.  Regarding the folliculitis, which the veteran 
reported he had on his thigh in service, there was no 
evidence of this per se.  Concerning the left intertrigo, the 
examiner noted this was something that was noted on a 
previous examination for pension in 1997 and that the 
condition was not noted in service nor did it relate to 
service in any way.  

Additional VA treatment records and private medical records 
do not show a relationship with any current folliculitis, 
pilar cyst, and left intertrigo and service.  Thus, there is 
no competent evidence relating any current disorder of 
folliculitis, pilar cyst, and left intertrigo to the 
veteran's periods of military service.  

While the veteran believes that he suffers from these 
conditions and that they are related to service, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although the appellant 
is competent to provide evidence of visible symptoms, he is 
not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In conclusion, absent a showing, by competent (medical) 
evidence, of current folliculitis, pilar cyst, or left 
intertrigo related to service, there is no basis upon which 
to grant service connection for any of these disabilities.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Service connection for constant flu-like symptoms due to an 
undiagnosed illness.

The veteran filed this claim in March 1999.  His wife 
indicated that she had noticed that he had flu-like symptoms 
since his returned from the Gulf War.  

In addition to the aforementioned service connection laws, 
pursuant to 38 C.F.R. § 3.317, except as provided otherwise, 
VA shall pay compensation to a Persian Gulf veteran who 
exhibits "objective indications of chronic disability 
resulting from an illness or combination of illnesses" 
manifested by one or more signs or symptoms, such as 
headaches, fatigue, muscle pain, joint pain, neurologic signs 
or symptoms, neuropsychological signs or symptoms, provided 
that such disability (i) became manifest either during active 
duty in the South West Asia theater of operations during the 
Gulf War, or to a compensable degree no later than December 
31, 2006, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  See 38 C.F.R. § 3.317(a)(2), (3).

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Historically, if signs and symptoms have been medically 
attributed to a diagnosed or "a poorly-defined disease, such 
as chronic fatigue syndrome or fibromyalgia," the Persian 
Gulf War presumption of service connection did not apply.  
VAOPGCPREC 8-98.  However, the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001), effective March 1, 2002, expanded the 
definition of "qualifying chronic disability" to include (1) 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms or, (2) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service-
connection.

The veteran claims that he suffers from constant flu-like 
symptoms as a result of his service in the Persian Gulf.  For 
the reasons that follow, the Board finds that the 
preponderance of the evidence is against this claim.

The veteran's service records document that he is a Persian 
Gulf veteran for purposes of awarding VA disability 
compensation.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

The veteran's service medical records for that period of 
service make no reference to constant flu-like symptoms.  In 
1999, his wife claimed she noticed constant flu-like symptoms 
after his return from the Gulf War.  However, the record 
fails to show either medical or non-medical indicators of 
such a condition.  The Board notes that the veteran underwent 
VA examination in June 2002 for evaluation of chronic 
fatigue.  (Service connection is in effect for fatigue and 
joint pain).  During the examination, the veteran denied 
having low grade temperatures or gland swelling.  He reported 
that he had never had to leave work except when he had the 
flu last year for two days.  

During a March 2005 VA examination for chronic fatigue, he 
again denied history of low grade fever, as well as non-
exudative pharyngitis, or palpable or tender axilary lymph 
nodes.  There was no lymphadenopathy on examination.  

The veteran has not presented evidence from his employer that 
he has missed work for constant flu-like symptoms.  
Consistent with the aforementioned VA examination reports, 
neither Social Security records nor private treatment records 
show constant flu-like symptoms or complaints.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
constant flu-like symptoms as due to undiagnosed illness.  
Service connection for such a disability is not warranted on 
a presumptive basis under 38 C.F.R. § 3.317.  The veteran's 
wife's reports of flu-like symptoms are not consistent with 
any other medical or non-medical evidence as to this being a 
presumptive condition.  See Compensation for Certain 
Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6663 (objective 
indications of a chronic disability may include "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements.).  This specific condition described by the 
veteran has not been shown to be an undiagnosed illness.  
Moreover, there is no actual disorder characterized as 
constant flu-like symptoms, as demonstrated in the VA 
examinations.  Thus, service connection is not warranted.  
The Board places greater probative value on findings 
contained in VA examination reports and the employment 
records showing no constant flu-like complaints than lay 
statements provided by the veteran and his wife in support of 
his claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994) (the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the veteran.)  Accordingly, compensation under 38 C.F.R. § 
3.317 is not warranted for the claim of constant flu-like 
symptoms.

The Board must also deny the veteran's claims for service 
connection for constant flu like symptoms on a direct basis.  
See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  There is 
simply no evidence of a known clinical diagnosis to explain 
the veteran's complaints.  The Board finds the examination 
reports failing to diagnose a disorder of this nature to be 
highly probative, as they included appropriate questioning 
and testing relevant to the contentions.

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for constant 
flu like symptoms must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for flu like symptoms as a result of undiagnosed 
illness.  The Board has considered the doctrine of reasonable 
doubt; however, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application, 38 U.S.C.A. § 5107(b), and the appeal is denied.  
Despite the veteran's statements that he currently suffers 
from the disorder, as a layperson without medical expertise 
or training, his statements alone are insufficient to prove 
his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(laypersons are not competent to render medical opinions).  
Accordingly, the appeal is denied to the extent explained 
above.

III.  New and Material Evidence Claims

A decision of a duly constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the appellant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2006).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
C.F.R. §§ 3.160(d), 20.1103 (2006).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement, found at 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
VCAA, apply only to a claim to reopen a finally decided claim 
that was received on or after August 29, 2001.  38 C.F.R. § 
3.159(c).  The veteran filed his claim to reopen in his left 
ankle claim in March 1999.  The claim to reopen the hearing 
loss claim was filed in February 1996.  Thus, both were filed 
before the effective date for regulatory change of the new 
and material evidence requirement.  As such, the changes to 
the definition of new and material evidence will not be 
applied here.  The definition of new and material evidence in 
effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran has appealed the June 2002 rating decision that 
declined to reopen previously denied claims of service 
connection for bilateral hearing loss and left ankle 
disability, characterized as osteochondritis.  

Bilateral Hearing Loss

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).

The procedural history of this claim is somewhat complex and 
warrants review.  In the Board's now vacated June 1998 
decision, the Board pointed out that the veteran had not 
received notice of a December 1997 rating decision denying 
service connection for bilateral hearing loss.  The Board 
instructed that action to rectify the oversight be taken by 
the RO.  Thus, by letter dated in April 1999, the RO informed 
the veteran, as it should have in association with the 1997 
rating decision, that service connection for bilateral 
hearing loss was finally denied in an October 1995 rating 
decision because no hearing loss was shown to exist in 
service or after service.  The RO cited to the available 
service medical records which were silent as to hearing loss 
by VA standards as well as a VA examination conducted in 
April 1995 which showed also no hearing loss by VA standards 
at the time of the October 1995 decision.  See 38 C.F.R. 
§ 3.385 (2006).  The RO informed the veteran in the April 
1999 letter that he would need new and material evidence to 
reopen he claim for bilateral hearing loss.  

The Board notes parenthetically that in February 1996 the 
veteran had submitted two lay statements indicating that he 
had been near a blast in service.  This was not a notice of 
disagreement with the October 1995 rating decision because it 
did not meet regulatory requirements.  At that time of the 
October 1995 rating decision, no evidence of current 
bilateral hearing loss by VA standards, nor of nexus between 
current disease and service, existed.  The October 1995 
rating action represents the most recent final decision 
regarding this claim.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.1103.  Accordingly, the Board must review the 
evidence submitted since the October 1995 decision in order 
to ascertain whether new and material evidence has been 
submitted addressing the critical inquiry of whether the 
veteran has bilateral hearing loss that is related to 
service.

Since the October 1995 rating action, the veteran has 
submitted lay statements showing that he was exposed to a 
blast in service.  The veteran underwent VA audiology 
examination in September 1996.  The report shows that on 
examination, the results from the audiological examination 
revealed pure tone thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 20 20 15 25 20 LEFT 25 25 20 25 
25

These results show an average decibel loss of 20 in the right 
ear and 24 in the left ear.  The speech recognition ability 
score for the right ear was 92 percent, and for the left ear 
it was 100 percent.  The assessment was mild sensorineural 
hearing loss.  

VA treatment records dated in June 1999 revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 25 25 25 40 LEFT 35 35 30 30 
40.  

The veteran underwent a VA audiological examination in 
September 2003.  The report shows that on examination, the 
results from the audiological examination revealed pure tone 
thresholds, in decibels, as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 30 35 35 35 LEFT 35 40 40 40 
40

These results show an average decibel loss of 34 in the right 
ear and 40 in the left ear.  The speech recognition ability 
score bilaterally was 100 percent.  The assessment was mild 
sensorineural hearing loss.  The examiner, who reviewed the 
file as well as noted the veteran's in-service exposure to a 
blast and his post service job as a truck driver, noted that 
the veteran's tinnitus and current hearing loss did not share 
the same etiology.  The examiner pointed out that the veteran 
had no hearing loss at service separation.  

The Board concludes that new and material evidence has not 
been received.  With respect to the VA examinations in 1996 
and 2003, as well as the 1999 treatment record, the veteran 
now meets the criteria for hearing loss as set forth at 
38 C.F.R. § 3.385.  However, there is no evidence to show any 
current hearing loss is related to service.  An acoustic 
trauma was noted in service, but the examiner in 2003 opined 
that this was not the cause of the current hearing loss, and 
there remains no evidence of impaired hearing in service.  

The credibility of the evidence, including lay statements, 
has been presumed for the purpose of determining new and 
material evidence.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, the evidence is not material to the 
previous denial.  None of the records added to the file 
suggests a connection between current hearing loss and 
service.  No doctor or other health care provider has opined 
that there is a connection between hearing loss and service.  
No records showing hearing loss are dated closer in time to 
service than those considered by the RO in 1995.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1994 and 1995, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Further, the new medical 
records showing hearing loss but no relationship between 
current hearing loss and service are not material, as they 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim  The new medical 
records do not provide a medical linkage of hearing loss to 
service.  To the contrary, the evidence shows no 
relationship, and confirms that the disorder was first noted 
many years following service.  Therefore, there is no basis 
under which to reopen the claim.  

Left Ankle Disability/Osteochondritis

The veteran's claim of service connection for left ankle 
disability/osteochondritis was denied by the Board in January 
1985.  The veteran attempted to reopen that claim in December 
1993.  A left ankle x-ray dated in April 1995 showed 
questionable osteochondritis dissecans.  The RO declined to 
reopen the claim in the October 1995 rating decision.  The RO 
noted that the Board had denied the claim in 1985 because it 
found that the diagnosed disorder of the left ankle, 
osteochondritis dissecans, was a developmental or congenital 
disorder for which service connection may not be granted 
under 38 C.F.R. § 3.303 (c).  The Board's decision had noted 
that, although there was controversy in the medical record 
initially as to what the veteran's diagnosis was, it was 
ultimately determined to be osteochondritis dissecans.  The 
RO noted that no evidence had been presented since the 1985 
decision that showed any left ankle condition was incurred in 
or aggravated by service.  The veteran was informed of but 
did not appeal this decision.  

The veteran attempted to reopen the claim of service 
connection for the left ankle in March 1999.  In a June 2002 
rating decision, the RO denied the claim.  The veteran has 
appealed this denial  

The October 1995 rating action represents the most recent 
final decision regarding this claim.  See 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.1103.  Accordingly, the Board must 
review the evidence submitted since the October 1995 decision 
in order to ascertain whether new and material evidence has 
been submitted addressing the critical inquiry of whether the 
veteran has a left ankle disability that is related to 
service.

The veteran has presented private treatment records that show 
complaints of left ankle pain but do not show a medical 
opinion relating any current disorder to service, either by 
direct incurrence, or by aggravation.  VA orthopedic 
examination conducted in June 2001 reflects that the ankles 
appeared normal looking.  The veteran complained of all over 
joint aches.  Examination of the ankles was within normal 
limits.  X-ray of the left ankle showed osteochondritis 
dissecans of the talus on the medial side.  The examiner 
opined that the pain in multiple joints was not related to 
osteochondritis dissecans.  

A report of VA general medical examination dated in September 
2003 shows moderate degenerative changes of the left ankle.  
A report of orthopedic examination dated in March 2005 
reflects that the veteran had minor arthritis of the left 
ankle.  The physical examination showed normal ankles.  X-ray 
of the left ankle was normal.  The examiner noted the history 
of a fall of a cliff in warfare training in 1981 and injury 
to the left ankle.  He noted that the veteran was in a cast 
for six months and this was ultimately considered to be 
osteochondritis dissecans.  The examiner also noted that, in 
1991 when he was deployed to the Middle East, the veteran 
reported ankle pain and had to take Tylenol and ibuprofen.  

The Board concludes that new and material evidence has not 
been received.  With respect to the VA examinations in 2001, 
2003 and 2005, it is already established that the veteran has 
a diagnosis of osteochondritis dissecans.  However, there is 
no evidence to show any current left ankle disorder is 
related to service, either by aggravation or direct 
incurrence.  Left ankle problems were noted in service, but 
no examiner has found that the congenital condition was 
worsened due to service.  

The credibility of the evidence, including lay statements, 
has been presumed for the purpose of determining new and 
material evidence.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  However, the evidence is not material to the 
previous denial.  None of the records added to the file 
suggests a connection between a diagnosed ankle disability 
and service.  No records show his left ankle disability 
worsened in service.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions are not new.  His 
statements are essentially a repetition of his previous 
assertions that were before the RO in 1994 and 1995, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Further, the new medical 
records showing complaints of left ankle pain but no 
relationship between current left ankle disorder and service 
are not material, as they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim  The new medical records do not provide a medical 
linkage of a left ankle disability to service.  To the 
contrary, the evidence shows no relationship, and confirms 
that the disorder the veteran had and currently has is a 
congenital condition for which service connection is 
precluded under 38 C.F.R. § 3.303 (c).  This was noted in the 
previous denials.  Therefore, there is no basis under which 
to reopen the claim.

IV.   Increased initial rating for acrochordons, left back on 
the posterior axillary line and also one to the left of the 
left orbit, currently rated as noncompensable

Facts

The veteran seeks a compensable initial rating for this 
disability.  Service connection was granted for this 
disability in a May 2002 rating decision.  Service medical 
records show that the veteran had scars in these areas due to 
accidents.  In a June 2001 dermatology evaluation, a VA 
examiner opined that the veteran had, among other things, 
adult acne, left upper back, acrochordons, left back on the 
posterior axillary line and also one on the left of the left 
orbit.  The examiner stated that the acrochordons (skin tags) 
developed where a soldier carried his M16 automatic rifle and 
these were likely the result of the rubbing that caused.  The 
tags on the axillary line were 2 and 3 mm. each.  The tag was 
smaller in the left orbit area.  

In May 2002, the RO assigned a noncompensable rating 
effective from January 1994.  

The rest of the treatment records and examination reports 
fail to reflect any additional significant findings related 
to this service-connected disorder.  

Laws
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  In cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).

The veteran's service-connected skin condition is presently 
assigned a noncompensable rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2006).  According to the rating 
criteria, benign skin neoplasms are evaluated as 
disfigurement of the head, face, or neck (under Code 7800); 
scars (under Codes 7801, 7802, 7803, 7804, or 7805); or 
impairment of function.  38 C.F.R. § 4.118, Diagnostic Code 
7819 (2006).

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  Disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper- 
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1) (2006).

Under Diagnostic Code 7801, scars, other than head, face, or 
neck, that are deep or cause limited motion in an area or 
areas exceeding six square inches (39 square centimeters) 
warrants a 10 percent evaluation; in an area or areas 
exceeding 12 square inches (77 square centimeters) warrants a 
20 percent evaluation; in an area or areas exceeding 72 
square inches (465 square centimeters) warrants a 30 percent 
evaluation; and, in an area or areas exceeding 144 square 
inches (929 square centimeters) warrants a 40 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2006).

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Id. at Note (1) 
(2005).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note (2) (2006).

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrants a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2006).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1) (2006).  A superficial scar is 
one not associated with underlying soft tissue damage. Id. at 
Note (2) (2006).

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2006).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Id. at Note (1) (2006).  A superficial scar is 
one not associated with underlying soft tissue damage. Id. at 
Note (2) (2006).

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2006).

The above provisions are currently in effect as revised 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  Prior to August 30, 2002, skin disorders 
(other than scars) were rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 through 7819 (2001).  Among these, 
Diagnostic Codes 7806 (eczema) and 7817 (dermatitis 
exfoliativa) are relevant to this claim.  These two skin 
disorders were evaluated depending upon their location on the 
body, extent of areas affected, and extent to which they were 
repugnant or otherwise disabling.  Under old Diagnostic Codes 
7806 and 7817, eczema or dermatitis with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a zero percent rating was assigned.  A 10 
percent rating contemplated exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was assigned for eczema or dermatitis 
exfoliativa with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant appearance or disfigurement.

According to precedent opinion of the VA General Counsel, 
where pertinent law or regulation is amended while an 
increased rating claim is pending, as is the case here, the 
Board should first determine whether application of the 
revised criteria would result in impermissible retroactivity, 
and to ensure that such application does not extinguish any 
rights or benefits the claimant had prior to the revision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised 
criteria are more favorable to the claimant, implementation 
of such criteria cannot be any earlier than the effective 
date of revision, as a matter of law.  See 38 U.S.C.A. § 
5110(g) (West 2002).  If the pre-amended criteria are more 
favorable, then VA can apply them, but only through the 
period up to the effective date of the revision.  Thus, the 
Board considers various criteria promulgated during the 
appeal period, bearing in mind that it may apply those most 
favorable to the veteran up to the date of any revision.

Analysis
As to the former criteria, the Board finds that there is no 
evidence consistent with a compensable rating.  There is no 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  Thus, a higher rating under the 
former criteria is not warranted.  The Board notes that as to 
the revised criteria, Diagnostic Code 7800 pertains to 
disfiguring scars of the head, face, or neck.  The tags 
described on the left orbit are smaller than the tags on the 
back area, which were 2 and 3mm each.  Thus, a compensable 
rating is not warranted.  

Criteria set forth in Diagnostic Code 7801 (scars, other than 
head, face, or neck, that are deep or that cause limited 
motion) require that the area of the affected skin exceed 6 
square inches (39 sq. cm.) to receive a compensable 
evaluation.  The medical evidence had not demonstrated scars 
or skin tags of this size.  Moreover, there are no medical 
findings that relate the veteran's tags to underlying soft 
tissue damage.  Thus, a compensable rating under Diagnostic 
Code 7801 is not warranted.

Criteria set forth in Diagnostic Code 7802 (scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion), require that the area of the affected 
skin is 144 square inches (929 sq. cm.) or greater to receive 
a compensable evaluation.  The medical evidence fails to 
establish skin tags or scars of this size.  Thus, a 
compensable rating under Diagnostic Code 7802 is not 
warranted.

In consideration of Diagnostic Code 7803 (scars, superficial, 
unstable) and Diagnostic Code 7804 (scars, superficial, 
painful on examination), the record contains no evidence that 
the veteran experiences frequent loss of the skin covering 
his tags.  Furthermore, the record shows that the veteran has 
not complained of pain associated with his tags.  Rather, the 
veteran has only contended that the condition is present.  
Therefore, a compensable rating under Diagnostic Codes 7803 
or 7804 is not warranted.

In regard to Diagnostic Code 7805 (scars, other; rate on 
limitation of function of affected part) and impairment of 
function, the Board again observes that the medical evidence 
of record fails to demonstrate any functional impairment 
associated with the veteran's left axillary back or left 
orbit area due to his service-connected warts.  Furthermore, 
there is no documentation of complaints by the veteran that 
his tags have resulted in any limitation of function.  Thus, 
a compensable rating under Diagnostic Code 7805 or impairment 
of function is not warranted.

Based on the foregoing analyses, the veteran's service-
connected skin disorder does not more closely approximate the 
criteria associated with a compensable rating under 
Diagnostic Codes 7800 through 7805, under the former or 
revised criteria, or impairment of function.

The Board additionally finds that there is no evidence of 
record that the veteran's service-connected acrochordons 
cause marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service- connected disability.  38 C.F.R. § 
4.1 (2006).  In the instant case, to the extent that the 
veteran's service connected tags interfere with his 
employability, the currently assigned rating adequately 
contemplates such interference, and there is no evidentiary 
basis in the record for a compensable rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

Thus, the preponderance of the evidence is against the claim 
for an increased evaluation.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.

V.  A 10 percent rating for multiple, noncompensable service-
connected disabilities prior to January 5, 1994

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324 (2006).  
The veteran was service-connected for history of duodenal 
ulcer in a March 1984 rating decision, and a noncompensable 
rating had been in effect since that time, except essentially 
when the veteran was on active duty in 1991.  

The veteran's other combined service-connected disabilities 
are rated compensable as of January 5, 1994.  Prior to that 
time, the only service-connected disability was his duodenal 
ulcer.  Although it was rated noncompensable, there were no 
other service-connected disabilities.  As the veteran's fails 
to meet the minimum requirement under 38 C.F.R. § 3.324, the 
Board is compelled to deny the claim.  [W]here the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, the Board finds that the veteran's claim is without 
legal merit.


ORDER

Service connection for folliculitis, pilar cyst, and left 
intertrigo is denied.  

Service connection for constant flu like symptoms due to an 
undiagnosed illness is denied.  

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for hearing 
loss, and the claim remains denied.

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for 
osteochondritis of the left ankle, and the claim remains 
denied.

An increased initial rating for acrochordons, left back on 
the posterior axillary line and also one to the left of the 
left orbit, currently rated as noncompensable, is denied.  

A 10 percent rating for multiple, noncompensable service-
connected disabilities prior to January 5, 1994, is denied.  


REMAND

The issue of entitlement to service connection for 
disorientation due to an undiagnosed illness was remanded by 
the Board in November 2002.  This issue has been on appeal in 
this case for many years.  In July 2005, the RO denied 
service connection for an anxiety disorder (Generalized 
Mental Condition), and informed the veteran that he had no 
other diagnosed mental conditions.  The RO stated that the 
issue of disorientation due to undiagnosed illness was 
intertwined with the issue of anxiety disorder and thus the 
denial of the anxiety disorder constituted a denial of the 
disorientation issue.  The RO informed the veteran that if he 
wished to continue the appeal of the issue with regard to 
disorientation, he would have to inform the RO.  

The Board notes that since the issue of entitlement to 
service connection for disorientation due to an undiagnosed 
illness was already on appeal, the veteran need not inform 
the RO if he intended to continue his appeal.  Rather, the RO 
should issue a supplemental statement of the case (SSOC) with 
regard to that issue.  The November 2002 Board remand 
required that the RO address the issue of disorientation due 
to undiagnosed illness.  In the case of Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The November 2002 remand required that 
the RO issue an SSOC with regard to the claims which remained 
denied.  Accordingly, the Board is required to remand this 
issue to the RO for the issuance of a SSOC.  

Accordingly, the case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case on the issue of 
entitlement to service connection for 
disorientation due to an undiagnosed 
illness.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


